Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TRANSAMERICA PARTNERS FUNDS GROUP TRANSAMERICA ASSET ALLOCATION FUNDS and TRANSAMERICA PARTNERS INSTITUTIONAL FUNDS GROUP TRANSAMERICA INSTITUTIONAL ASSET ALLOCATION FUNDS Supplement dated May 28, 2010 to the Prospectuses dated May 1, 2010 * * * Transamerica Partners Money Market Transamerica Partners Institutional Money Market The following supplements the information on page 53 of each Prospectus: Management: Investment Adviser: Sub-Adviser: Transamerica Asset Management, Inc. GE Asset Management, Incorporated * * * Investors Should Retain this Supplement for Future Reference
